Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3,4,6,10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, “the outlet tube” lacks antecedent basis.  Does such relate to the “an outlet tube” (claim 2), suggestive that the dependency is incorrect?
	As to claim 4, “the inlet port” lacks antecedent basis.
	As to claim 6, what is “perpendicular” to what?  
	As to claim 10, “an outlet passage” (line 6) is confusing, as the passage is merely empty space.  Claim 11 suggests that the adjustable member is the structure that defines the “outlet passage”, so the “outlet passage” (line 6) is like a hole, nothing.  A hole must be claimed inferentially (i.e. a member having a hole).
	As to claim 10, what is the “inner pipe” (line 3) within?  How can a structure component be inside (i.e. “inner”) unclaimed structure?  Is the apparatus to be understood to inherently include more structure than is expressly claimed?  What might that (unclaimed) structure be?1
	As to claim 14, as suggested in claim 15,  “a male threaded sleeve” and “an overhang portion” (lines 2 from last, claim 10) are the same structure.  As such, the same structure is being claimed twice.  
	As to claim 15, “a male threaded sleeve” and “an overhang portion” (lines 2 from last, claim 10) are the same structure.  As such, the same structure is being claimed twice.  
	
	As to claim 16, “an outlet passage” (line 7) is confusing, as the passage is merely empty space.  Claim 17 suggests that the adjustable member is the structure that defines the “outlet passage”, so the “outlet passage” (line 6) is like a hole, nothing.  A hole must be claimed inferentially (i.e. a member having a hole).
	As to claim 19, as suggested in claim 15,  “a male threaded sleeve” and “an overhang portion” (lines 2 from last, claim 10) are the same structure.  As such, the same structure is being claimed twice.  

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1,2,3,4,5,16,17,18,19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6,7,6,9,5,5,7,7,5 of U.S. Patent No. 11,243,144. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,2,3,4,5,16,17,18,19 of the application is merely broader than corresponding claims 6,7,6,9,5,5,7,7,5 of the patent.

Claim(s) 1,2,6,7,8,10,11,12,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 207036869.
As to claims 1,2,10,

    PNG
    media_image1.png
    636
    980
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    727
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    182
    814
    media_image3.png
    Greyscale


As to claims 1,11,12,13, tube 3 extends in a rubber stopper 15, suggestive that the tube is adjustable within the stopper.
As to claim 6, the outlet is perpendicular to another portion of the apparatus.
As to claims 7,8, tube 7 provides inlet.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tilman WO 2010057621 (5-2010) teach (Figure 1) a container 113 with open upper end; outlet passage 114 (sensor 117,119) and valve 115 that defines a fill limit.  The container 113 receives milk, ultimately leaving residue.  

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am from 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855                                                                                                                                                                                         





    
        
            
        
            
        
            
        
            
    

    
        1 Contrast with lines 3-5 of claim 16.